Mays, P. J.,
Relying upon the ruling of this court in Strouse License, 73 D. & C. *287475, and Wagner Appeal, 42 Berks 101, we will sustain this appeal.
There was nothing more than excessive speed, no negligence and certainly mitigating circumstances. The Commonwealth, at the last hearing, informed the court that appellant, after he received, or should have received, his order of suspension, did drive a truck up to the time the appeal was filed and the court signed the appropriate order. If this be so, it having happened subsequently to the offense in the present cause, it would not compel us to come to a different conclusion. If he did so as the Commonwealth contends, appropriate proceedings could be instituted against him, and if he should be tried and found guilty this, in itself, would operate as at least a suspension of his license. If such a proceeding should be instituted, we should not now prejudge his case.
And now, to wit, January 20, 1950, the appeal is sustained.